Appeal by the defendant from two judgments of the Supreme Court, Westchester County (Leavitt, J.), both rendered May 24, 1994, convicting him of conspiracy in the fourth degree under Indictment No. 92-01874, upon his plea of guilty, and robbery in the first degree, robbery in the second degree, grand larceny in the third degree, and criminal possession of stolen property in the third degree under Indictment No. 93-00021, upon a jury verdict, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree, robbery in the second degree, grand larceny in *490the third degree, and criminal possession of stolen property in the third degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentences imposed upon the defendant were not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either without merit or do not require reversal.
O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.